Exhibit 10.42
IMMERSION CORPORATION
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is entered into by and between
Immersion Corporation, a Delaware corporation (the “Company”) and Victor Viegas
(the “Employee”), effective as of October 21, 2009 (the “Effective Date”).
RECITALS
     1. The Employee is being employed by the Company as the Company’s Interim
President and Chief Executive Officer.
     2. Certain capitalized terms used in this Agreement are defined in
Section 9 below.
AGREEMENT
     In consideration of the mutual covenants herein contained, and in
consideration of the continuing employment of the Employee by the Company, the
parties agree as follows:
     1. POSITION AND RESPONSIBILITIES. The Company shall employ the Employee in
the position of Interim President and Chief Executive Officer, reporting solely
to the Board of Directors of the Company (the “Board”), and assuming and
discharging such responsibilities as are commensurate with such position. The
Employee shall comply with and be bound by the Company’s operating policies,
procedures and practices from time to time in effect during his employment.
During the Employee’s employment with the Company, the Employee shall devote his
full time, skill and attention to his duties and responsibilities, and shall
perform them faithfully, diligently and competently, and the Employee shall use
his best efforts to further the Company’s business.
     2. TERM OF EMPLOYMENT. This Agreement shall become effective as of the
Effective Date. This Agreement and the Employee’s employment with the Company
shall continue until terminated by reason of the Employee’s death or by either
party at any time, with or without notice, for any or no reason. The parties
agree and acknowledge that this Agreement is an “at will” agreement and that no
implied covenant or standard of practice will cause this Agreement to have any
minimum period of employment.
     3. BASE COMPENSATION. For all services to be rendered by the Employee to
the Company while this Agreement is in effect, the Employee shall receive a
minimum annual base salary of $350,000, payable in accordance with the Company’s
standard payroll practices. The Compensation Committee of the Board shall review
the Employee’s base salary at least annually. The annual base salary specified
in this Section 3, as such base salary may be increased during the term of this
Agreement, is referred to herein as “Base Compensation.”
     4. ANNUAL INCENTIVE COMPENSATION. For each fiscal year during the term of
this Agreement, the Employee shall be eligible to receive additional cash
compensation (“Annual Incentive”) under the Company’s annual variable
compensation plan based upon specific financial and/or other targets approved by
the Compensation Committee of the Board.



 



--------------------------------------------------------------------------------



 



Unless the Compensation Committee of the Board determines otherwise, the
Employee’s Annual Incentive target shall be an amount equal to 100% of his Base
Compensation. Any Annual Incentive compensation that becomes payable to the
Employee shall be paid in accordance with the Company’s standard practices and
policies.
     5. STOCK OPTIONS. Effective upon board approval, the Company will grant
Employee an option to purchase 600,000 shares of the Company’s Common Stock
pursuant to the Company’s stock option plan and standard stock option agreement.
All options will have an exercise price that will be equal to the fair market
value of the Company’s Common Stock at the date of grant. The options will vest
on a monthly basis and become exercisable over a four-year period with 1/48th of
the shares vesting on each month of service during which Employee remains
employed with or continues to provide services to the Company.
     6. OTHER BENEFITS. The Employee shall be entitled to participate in the
employee benefit plans and programs that the Company makes available to its
senior executives, subject to the rules and the regulations applicable hereto.
The Company reserves the right to cancel or change the benefit plans and
programs it offers to its senior executives at any time. The Employee will be
eligible for vacation and sick leave in accordance with the policies in effect
for senior executives during the term of this Agreement. The Company shall
reimburse the Employee for all reasonable expenses actually incurred or paid by
the Employee in the performance of his services on behalf of the Company,
subject to and in accordance with the Company’s expense reimbursement policy as
from time to time in effect. Any reimbursement of business expenses the Employee
is entitled to receive pursuant to this Agreement shall (a) be paid no later
than the last day of the Employee’s taxable year following the taxable year in
which the expense was incurred, (b) not affect any other expenses that are
eligible for reimbursement in any taxable year and (c) not be subject to
liquidation or exchange for another benefit.
     7. TERMINATION OF EMPLOYMENT APART FROM A CHANGE OF CONTROL.
          (a) TERMINATION WITHOUT CAUSE OR FOR CONSTRUCTIVE REASON. If the
Company terminates the Employee’s employment other than for “Cause,” or if the
Employee terminates his employment for a “Constructive Reason” (as those terms
are defined in Section 9), then, provided that the Employee has executed a full
general release, in a form satisfactory to Company, of all claims, known or
unknown, that the Employee may have against the Company and such release has
become effective on or before the forty-fifth (45th) day following the
Employee’s termination of employment, in addition to all earned but unpaid Base
Compensation and any other amounts to which the Employee is entitled:
               (i) a lump sum severance payment equivalent to twelve
(12) months’ of Base Compensation, payable within ten (10) business days
following the effective date of the aforementioned general release of claims;
               (ii) provided to the Employee immediately prior to such
termination or, at the election of the Company and provided that the Employee
makes a timely election to obtain continued group health insurance (COBRA) under
the Company’s applicable group health plan, the Company will pay the Employee
and his dependents’ COBRA premiums for such period of

 



--------------------------------------------------------------------------------



 



twelve (12) months or, in any event until the Employee is eligible to receive
health insurance benefits under another group health plan, whichever occurs
first,
               (iii) the Company shall pay to the Employee any earned but unpaid
Annual Incentive, prorated to the date of the Employee’s termination of
employment, reimburse all reasonable business-related expenses and pay all other
benefits required by law or by the terms of the applicable plan or benefit
program, and
               (iv) except as otherwise provided under Section 8 below with
respect to a termination in connection with a Change of Control, the Employee
shall immediately vest in an additional seventy percent (70%) of his then
unvested Company stock and Company stock options.
     All options, to the extent unexercised and exercisable by the Employee on
the date on which the Employee’s service is terminated pursuant to this
Section 7(a), may be exercised by the Employee within six (6) months (or such
other longer period of time as determined by the Board, in its sole discretion)
after the date on which the Employee’s service terminated, but in any event no
later than the expiration date of such options.
          (b) TERMINATION AS A RESULT OF DEATH; DISABILITY. In the event of the
Employee’s death or termination of employment by reason of the Employee’s
“Disability,” (as such terms are defined in Section 9), during the term of this
Agreement, then:
               (i) the Company shall pay the Employee or to the representative
of the Employee’s estate all amounts of unpaid Base Compensation and any earned
but unpaid Annual Incentive, reimburse all reasonable business-related expenses
and pay all other benefits required by law or by the terms of the applicable
plan or benefit program;
               (ii) the Employee’s then unvested Company stock and Company stock
options shall immediately vest with respect to the number of shares that would
have vested had the Employee’s employment continued for an additional
twenty-four (24) months; and
               (iii) in the event of the Employee’s termination of employment by
reason of Disability, the Company shall pay to the Employee in a lump sum on the
first day of the seventh month following such termination of employment an
amount equal to his Base Compensation for a period of six (6) months, less any
disability payments made by the Company or its insurance carriers.
All Company stock options, to the extent unexercised and exercisable by the
Executive on the date on which the Executive’s employment is terminated pursuant
to this Section 7(b), may be exercised by the Executive within twelve
(12) months (or such other longer period of time as determined by the Board, in
its sole discretion) after the date on which the Executive’s employment
terminated, but in any event no later than the option expiration date.
          (c) VOLUNTARY TERMINATION; TERMINATION FOR CAUSE. In the event the
Employee’s employment with the Company terminates either (i) voluntarily by the
Employee without a “Constructive Reason,” or (ii) involuntarily by the Company
for “Cause,” then the Company shall have no further obligations hereunder except
to pay to the Employee all

 



--------------------------------------------------------------------------------



 



amounts of unpaid Base Compensation and any earned but unpaid Annual Incentive,
reimburse all reasonable business-related expenses and pay all other benefits
required by law or by the terms of the applicable plan or benefit program.
          (d) COMPLIANCE WITH SECTION 409A. Notwithstanding anything set forth
herein to the contrary, no amount payable pursuant to this Agreement which
constitutes a “deferral of compensation” within the meaning of the Treasury
Regulations issued pursuant to Section 409A of the Internal Revenue Code (the
“Section 409A Regulations”) shall be paid unless and until the Employee has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Employee is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Employee’s separation from service, no amount that constitutes a deferral of
compensation which is payable on account of the Employee’s separation from
service shall be paid to the Employee before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the Employee’s
separation from service or, if earlier, the date of the Employee’s death
following such separation from service. All such amounts that would, but for
this Section, become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date.
     The Company intends that income provided to the Employee pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code. The provisions of this Agreement shall be interpreted and
construed in favor of satisfying any applicable requirements of Section 409A.
However, the Company does not guarantee any particular tax effect for income
provided to the Employee pursuant to this Agreement. In any event, except for
the Company’s responsibility to withhold applicable income and employment taxes
from compensation paid or provided to the Employee, the Company shall not be
responsible for the payment of any applicable taxes on compensation paid or
provided to the Employee pursuant to this Agreement.
     8. TERMINATION IN CONNECTION WITH CHANGE OF CONTROL.
          (a) If the Company terminates the Employee’s employment other than for
“Cause,” or if the Employee terminates his employment for a “Constructive
Reason” (as those terms are defined in Section 9) within three months of, or
within 1 year following, Change of Control, then, provided that the Employee has
executed a full general release, in a form satisfactory to Company, of all
claims, known or unknown, that the Employee may have against the Company and
such release has become effective on or before the forty-fifth (45th) day
following the Employee’s termination of employment, in addition to all earned
but unpaid Base Compensation:
               (i) a lump sum severance payment equivalent to twelve
(12) months’ Base Compensation, payable within ten (10) business days following
the effective date of the aforementioned general release of claims; such
severance payment will be subject to applicable withholding;
               (ii) payment of the premiums necessary to continue Employee’s and
dependents group health insurance coverage under COBRA until the earlier of
(i) twelve (12) months following Employee’s termination date, or (ii) the date
on which Employee first becomes eligible to obtain other group health insurance
coverage; thereafter, Employee may elect to

 



--------------------------------------------------------------------------------



 



purchase continued group health insurance coverage at his own expense in
accordance with COBRA; and
               (iii) immediate vesting in seventy percent (70%) of his then
unvested Company equity awards.
All Company stock options, to the extent unexercised and exercisable by the
Executive on the date on which the Executive’s employment is terminated pursuant
to this Section 8, may be exercised by the Executive within six (6) months (or
such other longer period of time as determined by the Board, in its sole
discretion) after the date on which the Executive’s employment terminated, but
in any event no later than the option expiration date.
     9. DEFINITIONS. For purposes of this Agreement, the following terms shall
have the following meanings:
          (a) CAUSE. “Cause” means: (i) the Employee’s willful and repeated
failure to comply with the lawful written directions of the Board, after
receiving written notice of such failure; (ii) the Employee’s gross negligence
or willful misconduct in the performance of his duties; or (iii) the conviction
of or entry of a plea of nolo contendere or guilty to a (x) felony or (y) a
crime causing demonstrable harm to the Company.
          (b) CHANGE OF CONTROL “Change of Control” means:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or
               (ii) A change in the composition of the Board occurring within a
three-year period, as a result of which fewer than a majority of the directors
are “Incumbent Directors.” “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of October 22, 2009, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors of the Company); or
               (iii) The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity (or parent
thereof)) at least sixty percent (60%) of the total voting power represented by
the voting securities of the Company or such surviving entity (or parent)
outstanding immediately after such merger or consolidation; provided, however,
that any person who acquired securities of the Company prior to the occurrence
of a merger or consolidation in contemplation of such transaction, and who after
such transaction possesses direct or indirect beneficial ownership of at least
ten percent (10%) of the securities of the Company or the surviving entity (or
parent)

 



--------------------------------------------------------------------------------



 



immediately following such transaction, shall not be included in the group of
shareholders of the Company immediately prior to such transaction; or
               (iv) The consummation of the sale, lease or other disposition by
the Company of all or substantially all of the Company’s assets.
          (c) CONSTRUCTIVE REASON. “Constructive Reason” means the occurrence of
any one or more of the following without the Employee’s prior written consent:
               (i) A material adverse change in the Employee’s position that
causes it to be of materially less stature or of materially less responsibility;
provided, however, that if after a Change of Control the Employee is still the
most senior executive of the Company and the Company continues to operate as an
independent subsidiary or independent controlled affiliate, then no Constructive
Reason shall have occurred;
               (ii) A change in the position to whom the Employee reports;
provided, however, that if after a Change of Control the Employee reports to the
Company’s Chief Executive Officer and the Company continues to operate as an
independent subsidiary or independent controlled affiliate, then no Constructive
Reason shall have occurred;
               (iii) An involuntary reduction of more than fifteen percent (15%)
of the Employee’s Base Compensation other than a reduction in salary applicable
to all senior executives of the Company; or
               (iv) Relocating the Employee to a facility or location more than
thirty (30) miles from his then current location.
     This provision applies only if the Employee elects to terminate his
employment within thirty (30) days after providing notice to the Company of the
occurrence of a Constructive Reason and the Company’s failure to cure.
          (d) DISABILITY. “Disability” means that the Employee has been unable
to substantially perform his duties under this Agreement as a result of his
incapacity due to physical or mental illness, and such inability, at least
90 days after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the Employee
or the Employee’s legal representative (such agreement as to acceptability not
to be unreasonably withheld).
     10. SUCCESSORS.
          (a) COMPANY’S SUCCESSORS. Any successor, whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise,
to all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and shall perform the obligations under
this Agreement in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. Other than
for purposes of Section 9(c) (the definition of “Constructive Reason”), the term
“Company” shall include any such successor to the Company’s business and/or
assets.

 



--------------------------------------------------------------------------------



 



          (b) EMPLOYEE’S SUCCESSORS. The terms of this Agreement and all rights
of the Employee hereunder shall inure to the benefit of, and be enforceable by,
the Employee’s personal or legal representatives, executors, administrators,
successors, heirs, devisees and legatees.
     11. NOTICE.
          (a) MANNER. Any notice hereby required or permitted to be given shall
be sufficiently given if in writing and upon mailing by registered or certified
mail, postage prepaid, to either party at the address of such party or such
other address as shall have been designated by written notice by such party to
the other party.
          (b) EFFECTIVENESS. Any notice or other communication required or
permitted to be given under this Agreement will be deemed given on the day when
delivered in person, or the third business day after the day on which such
notice was mailed in accordance with Section 11(a).
     12. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the internal substantive laws, but not the choice of law rules,
of the state of California.
     13. SEVERABILITY. The invalidity or unenforceability of any provision of
this Agreement, or any terms hereof, shall not affect the validity or
enforceability of any other provision or term of this Agreement.
     14. INTEGRATION. Except as otherwise expressly provided herein, this
Agreement, together with the Confidential Information, Invention Assignment and
Arbitration Agreement between the Employee and the Company (the “Confidential
Information Agreement”), represent the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements, whether written or oral. No waiver, alteration or
modification of any of the provisions of this Agreement shall be binding unless
in writing and signed by duly authorized representatives of the parties hereto.
     15. EMPLOYMENT TAXES. The payments made pursuant to this Agreement will be
subject to applicable income and employment taxes.
     16. COUNTERPARTS. This Agreement may be executed by either of the parties
hereto in one or more counterparts, none of which need contain the signature of
more than one party hereto, and each of which shall be deemed to be an original,
and all of which together shall constitute a single agreement.
     17. ARBITRATION. Any dispute or controversy arising out of, or relating to,
this Agreement or the Employee’s employment or termination thereof shall be
settled by binding arbitration in accordance with the provisions of Section 9 of
the Confidential Information Agreement, which are incorporated by reference
herein.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by a duly authorized officer, as of the Effective Date.

                Dated: October 21, 2009  /s/ Victor Viegas       Victor Viegas 
          Immersion Corporation
    Dated: October 21, 2009  By:   /s/ Jack L. Saltich         Its: Chairman    
       

 